TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00811-CV


                                      M. M. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-AG-17-000013, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant M.M.G. filed his notice of appeal on December 5, 2018. The appellate

record was complete December 18, 2018, making appellant’s brief due January 7, 2019. On

January 10, 2019, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order counsel to file appellant’s

brief no later than January 31, 2019. If the brief is not filed by that date, counsel may be

required to show cause why she should not be held in contempt of court.

               It is ordered on January 15, 2019.
Before Chief Justice Rose, Justices Kelly and Smith




                                               2